DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted April 5, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8, 11-17, and 20-25 are currently pending.

Response to Arguments
2.	The previous rejection(s) under 35 U.S.C. 112 (b) are withdrawn and/or overcome.
The Applicant argues the prior art of record fails to teach “maintaining one or more hit count histograms, wherein each time a tuple match of a rule in a given sub-table is found, the hit count for that sub-table is incremented; and using a hit count histogram to re-sort the search order of the sub-tables for one or more work items” (Remarks, p. 12). However, Pfaff teaches tuple sorting based on matching (sections 5.2, 5.5, 6). This is a statistical analysis because pertinent tuples are determined based on iterative correlations, which are based on rules (note, e.g., 5.4, 6). Gupta was relied upon to teach histogram usage for hit counts.
In response to Applicant's argument(s) (Remarks, pp. 13-14) that Gupta is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). After careful consideration, the Examiner maintains that Gupta is both in the field of Applicant’s endeavor and reasonably pertinent to the particular problem with which the applicant was concerned.
To this point, the Applicant first compares the USPTO classification(s) between the instant application and Gupta (p. 14). First, the Examiner respectfully notes that subject matter found in a patent publication often strays from the purview of the assigned classification. For instance, while the indexing method called function hashing” (emphasis added). Therefore, Gupta is analogous art.
	The Applicant then states that “Gupta is not reasonably pertinent to the particular problem(s) the inventors of the present invention are trying to solve” (Remarks, p. 14). The Examiner has carefully considered this point, but respectfully disagrees. The problem identified by the Applicant concerns flow classification inefficiencies, and the solution(s) offered include software mechanisms to accelerate tuple-space search. Gupta teaches an automated software solution for matching ordered sequences (See, e.g., [0015]). Programming a computer with algorithms to improve sequence matching is highly relevant to addressing flow classification inefficiencies. Therefore, the Examiner maintains Gupta is “reasonably pertinent” to the Applicant’s problem.
In response to the Applicant’s arguments (Remarks, pp. 15-17) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the Applicant first argues there is “no explanation of how AAPA would be modified by Pfaff to reduce search time and optimize resources” (Remarks, p. 15), which is a reference to the current Office action rationale (See, e.g., p. 6, lines 5-6). After review, the Examiner respectfully maintains that the packet classifier and matching techniques described in Pfaff apply to tuple search space functionalities. Further, Pfaff describes “efficient constant-time updates,” and “[the importance] to reduce the number of flow table lookups a single packet requires” (section 3.2). Therefore, the Examiner maintains that the motivation to modify AAPA with Pfaff is proper.
The Applicant also argues the impropriety of combining Gupta with AAPA and Pfaff (Remarks, p. 16). However, this argument reiterates that Gupta is non-analogous art. As explained above, the Examiner respectfully disagrees with this point. Therefore, the Examiner maintains that the motivation to modify AAPA and Pfaff with Gupta is proper.
For at least these reasons, the Applicant’s arguments regarding the rejection(s) under 35 U.S.C. 103 are not persuasive.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 3, 6, 7, 9, 11, 12, 15, 16, 18, 20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art1 (hereinafter “AAPA”), in view of the non-patent literature document titled “The Design and Implementation of Open vSwitch” (hereinafter “Pfaff”), and in further view of U.S. Publication No. 2007/0283338 (hereinafter “Gupta”).

Regarding claims 1, 11, and 20: AAPA teaches a method for performing flow classification, comprising: 
buffering a plurality of packets in a plurality of buffers in memory accessible to each of a central processing unit (CPU) and a graphic processing unit (GPU) (See, e.g., figure 2; packets stored in buffers are accessible to CPU 200 and GPU 202.); 
performing, using the GPU, parallel flow classification of the plurality of packets using a plurality of work groups, each work group associated with a respective set of work items and being used to process a respective batch of packets using a batch process (See, e.g., figure 3; parallel flow classification of packets 0-31 occurs using m work groups, wherein work items are used to batch process packets.); 
for each packet processed by a batch process, 
performing flow classification of the packet using a work item by matching a tuple defined by fields in a header for the packet with rules in one of a plurality of sub-tables for the work item, wherein the plurality of sub-tables are sequentially searched in a search order (See, e.g., [0045], figure 1, and figure 3; in tuple space search, “the rule for the packet may be found in any of the multiple sub-tables.”).
AAPA does not explicitly state “maintaining one or more hit count histograms, wherein each time a tuple match of a rule in a given sub-table is found, the hit count for that sub-table is incremented; and using a hit count histogram to re-sort the search order of the sub-tables for one or more work items.” However, Pfaff teaches a system that overlaps some of the teachings of AAPA (See, e.g., p. 119, section 3.2; note classification and tuple search space functionality.). Pfaff also teaches using statistics for sorting, updating, and/or reducing the number of tuple search spaces (See, e.g., p. 122, section 5.2; also section 5.5; also p. 126, section 6.). Therefore, Pfaff teaches “maintaining one or more hit count [statistical indications], wherein each time a tuple match of a rule 
AAPA modified by Pfaff does not explicitly describe the use of histograms as a statistical indication tool. However, Gupta teaches the use of histograms to prune sequences during matching (See, e.g., [0015] and [0017].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Gupta, such as the classification and caching techniques, within the system of AAPA modified by Pfaff, in order to reduce searching while increasing precision.
The rationale set forth above regarding the method of claim 1 is applicable to the system and medium(s) of claims 1, 11, and 20, respectively.

Regarding claims 3, 12, and 21: AAPA modified by Pfaff and Gupta further teaches maintaining a global hit count histogram, wherein the global hit count histogram stores an aggregation of hit counts for each sub-table across all of the work items and across all of the work groups (See, e.g., Pfaff: p. 122, section 5.2; also section 5.5; also p. 126, section 6; note also the explanation set forth above regarding claim 1). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.
The rationale set forth above regarding the method of claim 3 is applicable to the system and medium(s) of claims 12 and 21, respectively.

Regarding claims 6, 7, 15, 16, and 24: AAPA modified by Pfaff and Gupta further teaches wherein, for a given batch process for a given work group, flow classification for at least a portion of packets in the batch is performed in parallel (i.e. claim 6); and wherein, for a given batch process for a given work group, flow classification for all of the packets in the batch is performed in parallel (i.e. claim 7) (See, e.g., AAPA: figure 3; note also the explanation set forth above regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claims 6 and 7.
The rationale set forth above regarding the method of claims 6 and 7 is applicable to the systems and medium(s) of claims 15, 16, and 24, respectively.

Regarding claims 9 and 18: AAPA modified by Pfaff and Gupta further teaches wherein the method is implemented using Open vSwitch software components executing on the CPU (See, e.g., Pfaff: abstract; note also the explanation set forth above regarding claim 1.). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.
The rationale set forth above regarding the method of claim 9 is applicable to the system of claim 18.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Pfaff, in further view of Gupta, and in further view of U.S. Publication No. 2019/0141157 (hereinafter “Lebsack”).

Regarding claim 2: AAPA modified by Pfaff and Gupta substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein the method is performed on a processor including a CPU and an integrated GPU. However, Lebsack teaches a processor including a CPU and an integrated GPU (See, e.g., [0045].). It would have been obvious to one having ordinary .

9.	Claims 8, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over at least one of the following2:
AAPA, in view of Pfaff, in further view of Gupta;
AAPA, in view of Pfaff, in further view of Gupta, and in further view of U.S. Publication No. 2009/0165007 (hereinafter “Aghajanyan”);
AAPA, in view of Pfaff, in further view of Gupta, and in further view of U.S. Publication No. 2016/0140684 (hereinafter “Surprise”);
AAPA, in view of Pfaff, in further view of Gupta, and in further view of U.S. Publication No. 2011/0131299 (hereinafter “Sardary”).

Regarding claims 8, 17, and 25: AAPA modified by Pfaff and Gupta further teaches wherein the method is implemented by executing a continuous GPU thread for each work group (See, e.g., AAPA: figure 2. See also Pfaff: p. 126, section 6.). The motivation for modification set forth above regarding claim 1 is applicable to claim 8.
To the extent AAPA as modified by Pfaff and Gupta does not inherently include or teach executing a continuous GPU thread for each work group, this feature is nevertheless taught by (See, e.g., [0044].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Aghajanyan, such as the continuous thread functionality, within the system of AAPA modified by Pfaff and Gupta, in order to improve cache utilization.
Alternatively, this feature is taught by Surprise (See, e.g., [0014]-[0017].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Surprise, such as the continuous thread functionality, within the system of AAPA modified by Pfaff and Gupta, in order to improve processing efficiency.
Alternatively, this feature is taught by Sardary (See, e.g., [0091].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sardary, such as the continuous thread functionality, within the system of AAPA modified by Pfaff and Gupta, in order to persist processing.
The rationale set forth above regarding the method of claim 8 is applicable to the system and medium(s) of claims 17 and 25, respectively.

10.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Pfaff, in further view of Gupta, and in further view of U.S. Publication No. 2015/0016266 (hereinafter “Dumitrescu”).

Regarding claims 10 and 19: AAPA modified by Pfaff and Gupta substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein the method is implemented using Data Plane Development Kit (DPDK) software components executing on the CPU. However, Dumitrescu teaches using Data Plane Development Kit (DPDK) software components on a CPU (See, e.g., [0039].). It would have been obvious to one having ordinary skill 
The rationale set forth above regarding the method of claim 10 is applicable to the system of claim 19.

Allowable Subject Matter
11.	Claims 4, 5, 13, 14, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art
12.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure:
US-20090138683-A1
US-20140304279-A1
US-7277399-B1
US-20170353459-A1
US-20140344545-A1
US-20150212564-A1
US-20040193803-A1
US-10713164-B1
US-9898409-B2
US-20080183982-A1
US-20140195833-A1
US-20150067259-A1

Conclusion
13.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for instance, figures 1-3 and accompanying explanation in Applicant’s specification as originally filed.
        2 The claims are given broadest reasonable interpretation consistent with the specification (MPEP 2111). Particularly, the term “continuous” in these claims is accorded its ordinary and customary meaning of “without a break or interruption.” The Examiner recognizes the potential for disagreement regarding this point, and acknowledges discussion of the term in Applicant’s specification at paragraph [0041]. However, absent a clear disclaimer in the specification, the Examiner notes that limitations from the specification are not imported into the claims. Nevertheless, for the purposes of promoting compact prosecution, alternative rejections are preemptively applied.